           Case 1:20-cv-01084-VEC Document 28 Filed 08/07/20 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
 -------------------------------------------------------------- X         DATE FILED: 8/7/2020
 HERBIE HAMILTON, INDIVIDUALLY AND :
 ON BEHALF OF ALL OTHERS SIMILARLY                              :
 SITUATED,                                                      :
                                                                :
                                              Plaintiff,        :           20-cv-1084(VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
 ORGAIN, INC.,                                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for an initial pretrial conference on August 7, 2020;

        IT IS HEREBY ORDERED that Defendant’s motion to dismiss (Dkt. 19) the Complaint

is denied as moot. Plaintiff must file a redlined version of his Amended Complaint (Dkt. 27) no

later than August 11, 2020.

        IT IS FURTHER ORDERED that Defendant’s answer or response to the Amended

Complaint is due no later than September 2, 2020. If Defendant moves to dismiss the Amended

Complaint, Plaintiff’s response is due no later than October 6, 2020, and Defendant’s reply is

due no later than October 23, 2020. The Court will refrain from entering a formal case

management plan until it has assessed the likelihood of success of any motion to dismiss.

        The Clerk of Court is respectfully directed to close the open motion at docket entry 19.

SO ORDERED.
                                                                    ________________________
Date: August 7, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
